 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Harabedian Paving Company, and its Alter Ego/Single Employer/Successor and Harpo Company, Inc.1 and Fringe Benefit Funds, Local 324, International Union of Operating 
Engineers, AFL±CIO. Case 7±CA±35228 March 28, 1997 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS On April 14, 1994, the National Labor Relations Board issued a Decision and Order,2 ing Harabedian Paving Company, its officers, agents, successors, and assigns, to make the unit employees 
whole for its failure to make contractually required 
fringe benefit fund contributions since May 17, 1993, 

bursing the employees for any expenses ensuing from 
its failure to do so. On November, 9, 1994, the United 
States Court of Appeals for the Sixth Circuit entered its judgment enforcing the Board's Order. spondent Harabedian and an additional company, Harpo Company, Inc., with respect to the amounts due 
under the Board's enforced order, on January 6, 1997, 
the Regional Director for Region 7 issued an amended 
compliance specification and notice of hearing against 
the Respondents alleging the amounts due under the 
Board's Order, and notifying the Respondents that they 
should file a timely answer complying with the 
ance specification, they subsequently withdrew their 
answer by letter dated February 11, 1997. On February 24, 1997, the General Counsel filed 
ment, with exhibits attached. On February 25, 1997, 
the Board issued an order transferring the proceeding 

tion should not be granted. The Respondents filed no 
response. The allegations in the motion and in the 

puted. 1 Harpo Company, Inc. is the additional Respondent responsible for the purpose of achieving compliance with the terms of the Board's Order. 2 313 NLRB 1079. Ruling on the Motion for Default Summary Judgment tions provides that the Respondent shall file an answer 
lations states: If the respondent fails to file any answer to the 
specification within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of 
the specification and without further notice to the respondent, find the specification to be true and enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Default Summary Judgment, although the Respondents initially filed an answer to the amended compliance specification, they subsequently withdrew their answer. Such a withdrawal has the same effect as the failure to file an answer, i.e., the allegations in the 
ted. See Maislin Transport, 274 NLRB 529 (1985). Accordingly, we deem the allegations in the amended 
compliance specification to be admitted as true, and mary Judgment. We therefore conclude that the amounts due for the period covered by the amended compliance specification are as stated therein,3 and we will order payment by the Respondents of those amounts, plus interest accrued on the amounts to the date of payment. FINDINGS OF FACT At all material times, George Harabedian has been president and a major stockholder of Respondent Harabedian and George Bradley Harabedian Jr. has spondent Harabedian. Respondent Harpo was incorporated on October 14, 1993. From October 14, 1993, until June 13, 1996, 
spondent Harpo, and since June 13, 1996, George Bradley Harabedian Jr. has been the majority owner of Respondent Harpo. In about spring 1994, George Harabedian and George Bradley Harabedian Jr. caused Respondent Harpo to take over and continue to operate the busi-3 The compliance specification only appears to cover the last three quarters in 1993. The specification also alleges that since spring 
quired payments to the fringe benefit funds and that the Respondents 
are also obligated to make such contributions, including liquidated 
damages, for employees employed since that time. However, the 
specification does not set forth the amounts due for that period. 323 NLRB No. 56  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD spondent Harabedian. At all material times, Respondent Harabedian and 
ing common ownership, common officers, common 
pose, operation and customers, overlapping common mon labor relations policies and have variously held themselves out to the public as a single enterprise. Based on the conduct described above, Respondent Harabedian and Respondent Harpo are alter egos and 
a single employer within the meaning of the Act and are liable, jointly and severally, to remedy the unfair 
labor practices of Respondent Harabedian. Based on tice of the potential liability of Respondent Harabedian to remedy its unfair labor practices and is a successor 
to Respondent Harabedian. ORDER The National Labor Relations Board orders that the Respondents, Harabedian Paving Company and Harpo Company, Inc., Troy, Michigan, their officers, agents, 
est on the amounts due for employee expenses4 and any additional amounts due the funds as set forth in 
the agreement.5 4See New Horizons for the Retarded, 283 NLRB 1173 (1987). 5See Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979). Health Care Fund: $13,438.53•Pension Fund: 12,302.88•Retiree Benefit•Fund: 757.10•Vacation Fund: 9,026.40•Supplemental•Vacation Fund: 75.71•Apprentice Fund: 567.83•Advancement•Promotion Fund: 227.13•Labor Management•
Fund: 264.99•Liquidated Damages: 3,666.06•TOTAL CONTRIBUTIONS AND•LIQUIDATED•DAMAGES: 40,326.63•Richard Ortwine: 867.66•TOTAL DUE: $41,194.29•Dated, Washington, D.C. March 28, 1997•llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 